99 U.S. 684 (____)
LYONS
v.
MUNSON.
Supreme Court of United States.

*685 Mr. H.L. Comstock for the plaintiff in error.
Mr. W.F. Cogswell, contra.
MR. JUSTICE SWAYNE delivered the opinion of the court.
All the questions presented for our consideration by this record relate to the validity of bonds issued by the town of Lyons in payment for railroad stock subscribed by its proper authorities.
Propositions covering the entire ground of the controversy between the parties have been so frequently decided by this court that any extended examination of the case is unnecessary. Orleans v. Platt (supra, p. 676), our last adjudication of this class, is conclusive in favor of affirming the judgment of the Circuit Court.
The county judge unquestionably had jurisdiction to decide upon the application made by the tax-payers. His judgment until reversed was final. If there were errors, the proceedings should have been brought before a higher court for review by a writ of certiorari, and if need be, the issuing and circulation of the bonds should have been enjoined, subject to the final result of the litigation. The judgment rendered can no more be collaterally attacked in this case than could any other judgment *686 of a court of competent jurisdiction rendered with the parties, as in this case, properly before it. The recital in the bonds sets forth the judgment of the county judge, that it was duly rendered, that the bonds were issued pursuant to the statutes referred to, for the object specified in the petition of the tax-payers, and by persons properly appointed and charged by law with the duty of subscribing for the stock and issuing the bonds to pay for it.
The sufficiency of the statutory authority under which the proceedings were had is not denied.
Under such circumstances the recital is an estoppel. A bona fide holder of the bonds was not bound to look further, and the obligor cannot go behind it. Orleans v. Platt, supra; Lynde v. The County, 16 Wall. 6; Mercer County v. Hacket, 1 Wall. 83; Commissioners of Knox County v. Aspinwall, 21 How. 539; Township of Rock Creek v. Strong, 96 U.S. 271.
The learned judge below in his charge to the jury well remarked: "To imply the intent that such obligations after they are negotiated shall be vulnerable to the objections here urged, would be to impute bad faith to the authors of such legislation towards those who are to be induced to invest in such bonds."
Judgment affirmed.